Citation Nr: 1329214	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD), and, if so, whether the claim should be 
allowed.  


REPRESENTATION

Appellant represented by:	Nicholas Parr, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 2001 to April 8, 
2004.  He had no overseas service.  His military 
occupational specialty (MOS) was a pharmacist.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in April 2009 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which reopened the claims for 
service connection for schizophrenia, a psychotic disorder, 
and depression but denied the claims de novo.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing at the RO (commonly 
called a travel Board hearing) in April 2013 and a 
transcript thereof is located in the Virtual VA paperless 
claims processing system, which does not reveal any 
additional documents pertinent to the present appeal.  

As will be explained, the Veteran did not perfect a timely 
appeal from the January 2005 rating decision which denied 
service connection for schizophrenia, depression, and a 
mental disorder, as well as for post-traumatic stress 
disorder (PTSD).  See 38 C.F.R. §§ 20.200, 20.302(b).  

The Veteran applied to reopen the claim service connection 
for PTSD in February 2009 and a September 2010 rating 
decision reopened the claim for service connection for PTSD 
but denied the claim on a de novo basis.  Although notified 
of that denial, he has not initiated an appeal of that 
decision.  

With respect to reopening of the claim for service 
connection for PTSD, for purposes of determining whether a 
new claim has been submitted under 38 U.S.C.A. § 7104(b), 
the Federal Circuit held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for 
a different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Here, the claim for 
service connection for PTSD is governed by different 
regulations, see 38 C.F.R. § 3.304(f)(5)(personal assault), 
different facts, and different symptoms.  Thus, the Board 
has characterized the appeal as stated on the title page. 

At the April 2013 travel Board hearing the Veteran testified 
that he was exposed to loud noise from rifle fire during 
service that caused a ringing in his ears for several 
months.  Page 10 of the transcript of that hearing.  He did 
not testify that he still heard a ringing sound in his ears 
(commonly called tinnitus).  So, it is not clear whether the 
Veteran, or his attorney, is seeking service connection for 
tinnitus.  This matter is referred to the RO for 
clarification.  

Also, attached to an August 2012 letter from the Veteran's 
attorney is a copy of VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability.  This 
matter is also referred to the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2005 RO rating decision denied service 
connection for schizophrenia (a form of psychosis), 
depression, and a mental disorder; after the Veteran was 
notified thereof and of his procedural and appellate rights, 
he did not perfect an appeal of the adverse determination by 
filing a substantive appeal after the RO furnished him a 
statement of the case in May 2006.  

2.  The additional evidence present since the rating 
decision of January 2005 relates to an unestablished fact 
necessary to substantiate the claim of service connection 
for a psychosis.  

3.  A psychosis is affirmatively shown to have manifest to a 
compensable degree within one year of separation from 
service.  


CONCLUSIONS OF LAW

1.  The January 2005 RO rating decision denying service 
connection for schizophrenia, depression, and a mental 
disorder became final.  38 U.S.C.A § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2012).  

2.  The additional evidence presented since the rating 
decision of January 2005 denying service connection for 
schizophrenia, depression, and a mental disorder is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  A psychosis, a chronic disease, is presumed to be of 
service origin.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126 (West 
2002 & Supp. 2012)) includes enhanced duties to notify and 
assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Given the favorable disposition of the request to reopen the 
claim for service connection for schizophrenia, depression, 
and a mental disorder, and the favorable disposition of the 
claim for service connection for a psychosis on the merits, 
the Board finds that all notification and development 
actions needed to fairly adjudicate this matter have been 
accomplished. 

II. Petition to Reopen

Historically, the Veteran was notified in January 2005 of a 
rating decision that month which, in pertinent part, denied 
service connection for PTSD, schizophrenia, depression, and 
a mental condition.  He initiated an appeal by filing a 
notice of disagreement (NOD) in September 2005.  He and his 
mother testified before a Decision Review Officer (DRO) in 
January 2005, following which a statement of the case (SOC) 
was issued in May 2006.  Subsequently, no further 
communication or correspondence was received from the 
Veteran until he requested copies of documents in his claim 
file in February 2007.  Consequently, the Veteran did not 
perfect a timely appeal from the January 2005 rating 
decision.  See 38 C.F.R. §§ 20.200, 20.302(b).  So, the 
January 2005 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

In December 2008 the Veteran applied to reopen claims for 
service connection for "schizophrenia and psychotic 
disorder, depression."  He appealed the April 2009 rating 
decision which reopened the claims for service connection 
for schizophrenia, a psychotic disorder, and depression but 
denied the claims de novo, by filing an April 2009 NOD, and 
after a November 2010 SOC, he perfected the appeal by filing 
a substantive appeal, VA Form 9, in January 2011.  

However, regardless of the RO's action in reopening, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Generally, a claim which has been denied after a final Board 
decision or a final RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  A 
claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the rating decision 
in January 2005 was the last final denial of the claim, the 
Board must review the evidence submitted since that rating 
decision to determine whether the claims should be reopened 
and considered on the merits.  38 U.S.C.A. § 5108.  

The determination of whether newly submitted evidence raises 
a reasonable possibility of substantiating the claim is a 
component of the question of what is new and material 
evidence, rather than a separate determination to be made 
after the Board has found that evidence is new and material.  
See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New 
evidence raises a reasonable possibility of substantiating a 
claim if, when considered with the old evidence, it would at 
least trigger VA's duty to assist by providing a medical 
opinion.  Id. 

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be 
accorded evidence is a question of fact that must be 
determined based on all of the evidence on file but only 
after a claim is reopened.  Justus, 3 Vet. App. at 513. 

Evidence Previously Considered 

The service treatment records (STRs) show that a December 
2003 mental status evaluation noted that the Veteran had 
tested positive for "THC" during a unit urinalysis, for 
which he was pending disciplinary action but he wished to 
remain in the military.  He denied a personal or family 
psychiatric history.  A mental status evaluation found no 
abnormality and there was no evidence of a major psychiatric 
disturbance.  The diagnosis was cannabis abuse.  

Despite the Veteran's written statement expressing his 
desire to remain in military life, and supporting statements 
from service comrades attesting to his good character, the 
Veteran was discharged from active service.  

VA clinical records show that the Veteran presented to a VA 
emergency room on March 12, 2004 (while still on active 
duty) complaining of increasing depression and insomnia over 
the 3 preceding days.  He reported having had previous 
episodes during the last few years.  Upon careful 
questioning there was no history of mania.  His drug screen 
was positive for cannabis but he was very evasive about 
this.  He refused entry into in a drug treatment program.  
He apparently had been in a drug treatment program during 
military service.  He was started on medication and with 
time showed no evidence at all of depression.  He improved 
and his paranoia was much less.  There were no auditory or 
visual hallucinations, and no suicidal or homicidal 
thoughts.  He was discharged on March 26, 2004 and the 
discharge diagnoses were a psychotic disorder, not otherwise 
specified (NOS), and cannabis abuse or dependence.  

The Veteran underwent VA hospitalization from the 2nd to the 
7th of June 2004.  It was noted that he had just been 
discharged on May 26, 2004, but he was brought back by his 
family who believed his medication was not working.  He was 
admitted with paranoia and agitation.  His family reported 
that he continued to hear voices.  He was admitted with 
diagnostic impression of major depression, single episode; 
but other diagnostic possibilities were a bipolar disorder, 
schizophrenia, and a psychosis secondary to substance abuse.  
A drug screen was positive for cannaboids.  He complained of 
depression.  At discharge he had no auditory or visual 
hallucinations and no suicidal or homicidal thoughts.  The 
discharge diagnoses were a psychotic disorder, not otherwise 
specified (NOS), and cannabis abuse or dependence.  

VA outpatient treatment (VAOPT) records also show that later 
in June 2004 the Veteran reported having a history of 
alcohol dependence and drug use, and also of hallucinations.  
In July 2004 he denied a history of physical or sexual 
abuse.  He reported that he began smoking marijuana at age 
14 and last used it in April 2004.  It had interfered with 
his work and he had recently lost a job due to cannabis 
usage.  He had developed auditory and visual hallucinations 
in May 2004.  The diagnoses were cannabis abuse, and a 
psychotic disorder NOS.  

A September 2004 statement from the Veteran's mother stated 
that he was well adjusted prior to military service but that 
he had changed after being in military service and was now 
depressed and anxious.  He had been traumatized while in an 
Army Substance Abuse Program (ASAP).  

The January 2005 rating decision denied service connection, 
finding that the evidence did not establish that his claimed 
conditions were incurred in or caused by military service.  

Additional Evidence

The evidence received since the January 2005 rating decision 
includes additional service personnel records and STRs.  The 
additional STRs show that in June 2001 the Veteran was in an 
altercation on a bus and had three stitches to his right 
cheek to close a laceration.  The stitches were removed one 
week later.  

Additional VA treatment records, including CAPRI records 
contained within VA's paperless claims processing system, 
show continued treatment for psychiatric disability.  

Records from the Social Security Administration (SSA) show 
that the Veteran was awarded disability benefits due to 
paranoid schizophrenia and other functional psychotic 
disorders, and that there were secondary diagnoses of 
psychoactive substance dependence.  A report of a September 
2004 comprehensive mental status evaluation reflects that 
the Veteran reported first having auditory hallucinations 
during active service.  

At a January 2006 hearing before a Decision Review Officer 
(DRO), in conjunction with an appeal from the January 2005 
RO denial, the Veteran testified that he had started hearing 
voices while on active duty.  Page 2 of that transcript.  He 
had been treated by VA for schizophrenia since 2004.  He had 
had depression due to his military experiences.  Page 4.  

The Veteran was afforded a VA psychiatric examination in 
September 2010, at which time his claim file and electronic 
records were reviewed.   Paranoid and depressive symptoms, 
as well as auditory hallucinations, were noted, and his 
clinical history was reported.  After a mental status 
examination, the diagnoses were paranoid schizophrenia; 
depression, NOS; and cannabis abuse.  It was noted that 
substance abuse was a factor in the Veteran's condition.  
The examiner's opinion was that the Veteran's problem with 
paranoia and his diagnosis of schizophrenia were at least as 
likely as not related to the fact that the Veteran found the 
Army to be very stressful.  

An addendum in September 2010 by the September 2010 VA 
examiner stated that he wished to modify one of the 
statements made in the original examination report.  The 
examiner stated that he was unable to attribute the 
Veteran's problems with paranoia and schizophrenia to in-
service military stressors.  The psychotic disorder had 
previously been noted to be due to or in close proximity to 
his abuse of alcohol and marijuana.  Furthermore, his 
schizophrenia was not considered as the same diagnosis as a 
psychotic disorder NOS.  For the purpose of the dictation of 
the examination report, the term schizophrenia was to be 
considered as interchangeable with the term "psychiatric 
disorder" NOS.  The Axis I diagnosis of schizophrenia which 
the examiner had given the Veteran did not denote a 
progression of the Veteran's previously diagnosed psychotic 
disorder NOS.  

At the April 2013 travel Board hearing the Veteran testified 
that he had been physically assaulted during service, after 
which he became depressed and paranoid, and was twice 
sexually assaulted by a sergeant, leading to a mental 
breakdown.  Page 4.  He had had hallucinations during 
service and had undergone VA psychiatric hospitalization in 
May 2004.  Page 5.  During his VA hospitalization in May 
2004 he had been diagnosed with a psychotic disorder and 
schizophrenia.  Page 6.  

III.  Reopening Analysis

Here, there are voluminous up-to-date VA treatment records 
which have been received since the January 2005 rating 
decision.  However, up-dated VA outpatient records are not 
new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence).  

On the other hand, in Falzone v. Brown, 8 Vet. App. 398, 404 
(1995) it was held that where there was an application to 
reopen a claim, because an examination was conducted to 
determine the nature and severity of the claimed condition, 
such an examination  would not have been necessary unless 
the claim was to be adjudicated on the merits.  As such, in 
rendering such assistance (i.e., obtaining a VA examination 
before reopening) "the Board performed a "de facto 
reopening" of the claim.  

Here, the Veteran was afforded a VA nexus examination in 
September 2010, after the April 2009 rating decision found 
that the claim was reopened.  The Board concurs that the 
additional evidence, including the report of the initial 
September 2010 VA nexus examination, without consideration 
of the subsequent addendum, constitutes new and material 
evidence for the purpose of reopening.  The favorable 
initial opinion of the September 2010 VA examiner relates to 
an unestablished fact necessary to substantiate the claim 
for service connection for psychiatric disability, i.e., a 
nexus of current disability to military service, and raises 
a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened and must be readjudicated 
on the merits.  



IV.  Merits Determination

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2012).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Generally, service connection for a disability requires (1) 
the existence of a present disability: (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service (the 
nexus requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 
(Fed.Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed.Cir. 2004).  

Certain conditions, a psychosis will be presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Previously, caselaw allowed for 
continuity of symptomatology to be used beyond the list of 
chronic diseases in 38 C.F.R. § 3.309(a).  See Savage v. 
Gober, 10 Vet. App. 448, 495-96(1997), Kent v. Nicholson, 20 
Vet. App. 1 (2006) and Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also dictum in Groves v. Peake, 524 F.3d 1306, 
1309-10 (Fed.Cir. 2008).  However, recently in Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), these cases were 
explicitly overruled by the United States Court of Appeals 
for the Federal Circuit.  In sum, in Walker v. Shinseki, 708 
F.3d 1331 (Fed. Cir. 2013) it was held that continuity of 
symptomatology could be used to establish service connection 
only for the disorders specifically listed at 38 C.F.R. 
§ 3.309(a) as being "chronic" diseases and not for other 
disorders which might be chronic in a medical senses much 
less for non-chronic disorders.  

38 C.F.R. § 3.384(a) - (i) states that a psychosis means any 
of the following disorders listed in the Diagnostic and 
Statistical Manual of Mental Disorders - (a) brief psychotic 
disorder;(b) delusional disorder;(c) psychotic disorder due 
to general medical condition;(d) psychotic disorder NOS;(e) 
schizoaffective disorder;(f) schizophrenia;(g) 
schizophreniform disorder;(h) shared psychotic disorder; and 
(i) substance-induced psychotic disorder.  However, a 
bipolar disorder of any type, including any possible 
bipolar, NOS, is not listed at 38 C.F.R. § 3.384 as being a 
psychotic disorder.  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) the 
Federal Circuit interpreted the interplay between 38 C.F.R. 
§§ 3.303(b), 3.307(a), and 3.309(a) as permitting service 
connection for chronic diseases listed at 38 C.F.R. 
§ 3.309(a) in two circumstances.  First, when a listed 
chronic disease is shown inservice or within a presumptive 
period under 38 C.F.R. § 3.307 which requires that it be 
well diagnosed beyond question or beyond legitimate 
question.  Walker, Id.  The second circumstance is when a 
condition is noted during service or a presumptive period 
but is not shown to be chronic or when a diagnosis of 
chronicity may be legitimately questioned such that a 
chronic disease is not shown and, here, proven continuity of 
symptomatology then establishes the nexus with the current 
disease and also confirms the existence of chronic disease 
during service.  

In the case of a disease which is not a chronic disease 
under 38 C.F.R. § 3.309(a), service connection must be 
established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) 
which requires that the "nexus" requirement be satisfied 
(whereas, under § 3.303(b) provides for presumptive service 
connection or service connection by use of continuity of 
symptomatology.  

De Novo Analysis

It is undisputed that the Veteran used cannabis during and 
after military service.  The isolated and infrequent use of 
drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
38 C.F.R. § 3.301(c)(3) (2012).  Here, although the 
Veteran's MOS was a pharmacist, it was not until two years 
into his military service that urinalysis screening detected 
his use of cannabis.  This, together with the supporting 
statements of service comrades attesting to his good 
character, weighs against finding that the Veteran's 
cannabis abuse was anything more than isolated and 
infrequent even though he later reported having used 
cannabis prior to military service.  

Also, the Veteran's VA treatment in March 2004, even while 
he was still in military service and within the first year 
after service, shows that he had psychiatric symptoms.  
There were various diagnoses but the primary diagnosis was a 
psychotic disorder NOS, which is specifically listed at 
38 C.F.R. § 3.384(d) as being a psychosis.  This was not 
only diagnosed during his VA hospitalization in March 2004, 
while he was still on active duty, but diagnosed again on 
several occasions within this first year after his April 
2004 service discharge.  And all this is consistent with the 
Veteran's travel Board testimony that he had started having 
hallucinations, which at the 2006 DRO hearing he indicated 
was in the form of hearing voices.  

The significant postservice evidence revolves around the 
opinions of the 2010 VA examiner.  The opinion first 
rendered was that the Veteran's paranoia and schizophrenia 
were as likely as not related to inservice military stress.  
The latter addendum reversed this opinion and the examiner 
felt that the Veteran's psychotic disorder was due to 
alcohol and marijuana abuse.  However, the examiner 
continued and stated that schizophrenia was not considered 
the same diagnosis as a psychotic disorder NOS but then, on 
the other hand, stated that the term schizophrenia was 
interchangeable with the term psychiatric disorder NOS.  In 
this regard, the Board notes that schizophrenia is also 
listed, at 38 C.F.R. § 3.384(f) as being a psychosis.  The 
examiner did not list the Veteran's diagnosis as being a 
substance-induced psychotic disorder, which is also listed, 
at 38 C.F.R. § 3.384(i), as being a psychosis.  

Here, the original opinion by the VA examiner in September 
2010 and the opinion in the addendum are in stark contrast 
with each other and, in fact, the addendum is tantamount to 
a complete reversal of the original opinion.  For the 
addendum to be accepted as more probative, persuasive 
reasons or bases would have to be expressed.  However, the 
opinion in the addendum that the psychotic disorder was due 
to alcohol and drug use appears to be, at best, conclusory 
and lacks sufficient explanation of why the stresses during 
service, which were considered significant in the original 
opinion, played little or no role in the development of 
psychiatric symptoms which manifested both during and after 
service.  Consequently, the Board finds that the old 
evidence and the new evidence, when considered together, is 
at least in equipoise and, so, with the favorable resolution 
of doubt, service connection for a psychosis is warranted.  


ORDER

As new and material evidence has been presented, the claim 
of service connection for schizophrenia, depression, and a 
mental disorder, is reopened.  The appeal as to reopening is 
granted.  

On the determination of the merits, service connection for a 
psychosis is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


